                                                                                                       E-FILED
                                                                       Friday, 27 December, 2019 04:25:47 PM
                                                                                  Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

RHONDA WHITE,                     )
as successor to Carl R. White,    )
Deceased,                         )
                                  )
         Plaintiff,               )
                                  )
    v.                            )                    No. 18-cv-3293
                                  )
ANDREW SAUL,                      )
                                1
Commissioner of Social Security, )
                                  )
         Defendant.               )

                                             OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

       Plaintiff Rhonda White, as successor to her late husband Carl R.

White (White), deceased, appeals from the denial of White’s application for

Social Security Disability Insurance Benefits (Disability Benefits) under Title

II of the Social Security Act. 42 U.S.C. §§ 416(i) and 423. This appeal is

brought pursuant to 42 U.S.C. § 405(g).

       White applied for Disability Benefits on September 28, 2015.

Certified Transcript of Proceedings before the Social Security

Administration (d/e 13 (R.) 81. White filed a previous application for




1
 Andrew Saul is now the Commissioner of Social Security. He is automatically substituted in as the
proper party Defendant in this case. Fed. R. Civ. P. 25(d).
                                           Page 1 of 29
Disability Benefits. The prior application was denied on May 10, 2012. R.

266. In the current application, White alleged that he became disabled on

April 30, 2011 (“Onset Date”). R. 67, 83. 206.2 The last date he was

insured for Disability Benefits was June 30, 2013 (“Date Last Insured” or

“DLI”). White was required to establish that he was disabled on or before

the Date Last Insured. 20 C.F.R. § 404.320(b)(2)

       After his Date Last Insured, White suffered three strokes in 2014 and

2015. His wife Rhonda White was appointed his guardian on January 19,

2016. R. 33, 175. White died on January 19, 2019. Death Certificate (d/e

10). Rhonda White was substituted in as the proper party plaintiff in this

case. Text Order entered March 13, 2019; Fed. R. Civ. P. 25(a)(1).

Rhonda White filed a Motion for Summary Judgment (d/e 15). The

Defendant Commissioner filed a Motion for Summary Affirmance (d/e 18).

For the reasons set forth below, the Decision of the Commissioner is

affirmed.

                                 STATEMENT OF FACTS

       White was born on November 7, 1955. He completed high school.

He previously worked as a self-employed construction contractor. R. 216.




2
 White originally alleged that he became disabled on January 1, 2009. White amended the alleged
Onset Date to April 30, 2011. R. 81, 206.
                                          Page 2 of 29
He last worked in 2008. R. 205, 269. He stopped working because of the

economic downturn in 2008. R. 216. On or before June 30, 2013, White

suffered from diabetes mellitus, obstructive sleep apnea, obesity,

peripheral neuropathy, and kidney disease status post renal cancer and

partial left nephrectomy.3 R. 67, 81, 83-84, 87, 206. On February 18,

2005, White underwent a left partial nephrectomy for low-grade

conventional clear cell carcinoma of the left kidney. R. 894.

        On January 22, 2008, Carl White had blood tests. The results

showed blood urea nitrogen level (BUN) at 33, creatinine at 1.48, and

estimated glomerular filtration rate (GFR) at 50. R. 380. Normal BUN is 9-

21, normal creatinine is 0.7-1.3, and normal GFR is 60-120. E.g., R. 571,

573.

        On February 14, 2008, White saw Dr. Andrew Bourne, M.D., for a

follow up on his cancer surgery. R. 894-95. On examination, White was

obese. Otherwise, he was in no acute distress, alert, and oriented. White’s

lab test results showed glucose at 118, BUN at 21 and creatinine at 1.3.

Normal glucose is 75-110. E.g., R. 573. Otherwise, his liver functions

were within normal limits. X-rays and ultrasound showed cardiomegaly but




3
 Nephrectomy is the removal of the kidney. Dorland’s Illustrated Medical Dictionary(32nd ed. 2012)
(Dorland’s), at 1240.
                                           Page 3 of 29
no other remarkable results.4 Dr. Bourne concluded that White had a

“good oncologic outcome.” Dr. Bourne planned to see White in a year. R.

894.

        On February 27, 2008, White saw Dr. Amit S. Date, M.D., for a follow

up appointment after a sleep study. R. 893. The study showed severe

sleep apnea. The study also showed that White significantly improved with

the use of a BiPAP machine while sleeping.5 White reported that after

sleeping with the BiPAP machine, he was not as tired during the day and

his mood improved. White decided to use the BiPAP machine and to lose

weight. On examination, White was 5 feet 10 inches tall and weighed 332

pounds, with a body mass index (BMI) of 44.5. R. 893.

        On November 4, 2008, White had blood tests. The results showed

glucose at 68, potassium at 4.8, BUN at 25, creatinine at 1.5, and GFR at

52. R. 380.

        On February 19, 2009, White had blood tests. The results showed

glucose at 121, potassium at 4.4, BUN at 28, creatinine at 1.56, and GFR

at 47. R. 365-66.




4
 Cardiomegaly is an enlarged heart. Dorland’s, at 295.
5
 BiPAP stands for “bilevel positive airway pressure.” “What is BiPap?”,
https://www.hopkinsmedicine.org/health/treatment-tests-and-therapies/bipap, visited on October 31,
2019.
                                           Page 4 of 29
      On February 18, 2010, White had blood tests. The results showed

glucose at 147, potassium at 4.4, BUN at 26, creatinine at 1.3, and GFR at

58. R. 369.

      On June 10, 2010, White’s lab results showed an A1C diabetes test

result of 9.5. A normal A1C is 4.2 to 6.5. R. 373.

      On March 31, 2011, White saw Dr. William Yu, M.D., for his annual

physical examination. R. 540-42. White complained of abdominal pain in

the right upper quadrant radiating to the left flank. R. 540. White weighed

335 pounds with a BMI of 48.07. On examination, White had an abnormal

gait, but normal movement of his extremities and normal muscle tone and

strength. R. 541. Blood test results showed glucose at 365, potassium at

5.5, BUN at 34, creatinine at 2.53, and GFR at 34. R. 574, 580. Dr. Yu

referred White for an ultrasound for his abdominal pain. R.542.

      On April 29, 2011, White had his gallbladder removed. R. 392.

Blood tests showed glucose at 350, BUN at 48, creatinine at 3.9, and

potassium at 7.0. The results indicated that the potassium level was

critical. R. 397. When White arrived at home after the gallbladder surgery,

he felt weakness in his legs and almost fell. R. 393.

      The next day, on April 30, 2011, White was admitted to Memorial

Medical Center in Springfield, Illinois (Memorial), for acute renal failure. R.

                                 Page 5 of 29
393. Blood tests showed potassium at 7.6, glucose at 134, BUN at 52, and

creatinine at 4.0. R. 466. White saw Dr. Pradeep Mehta, M.D., on a

consult on his acute renal failure. Dr. Mehta placed White on dialysis. R.

404-05. After dialysis, on May 1, 2011, White’s potassium dropped to 4.9

in normal ranges; BUN dropped to 29; and creatinine dropped to 2.8.

White’s glucose was 134. R. 467. On May 2, 2011, White’s potassium

stayed normal at 4.5; his glucose was 164, his BUN was 37, and his

creatinine was 3.1. R. 468. On May 3, 2011, White’s potassium stayed

normal at 4.4, his glucose was 203, his BUN was 31, and his creatinine

was 2,8. R. 469. White was taken off his diabetes medications and started

on insulin. He was also put on blood pressure medication. He was

discharged in stable condition on May 3, 2011. R. 393.

       On May 20, 2011, White saw Dr. Yu for follow up after hospitalization

and to repeat blood tests. R. 535. The blood test results showed

potassium at 5.1, glucose at 246, BUN at 41, creatinine at 2.85, and GFR

at 23. R. 571, 573. On examination, White had normal strength,

sensation, gait, and movement of extremities. Dr. Yu started White on daily

insulin and sent the lab results to Dr. Lawrence Smith, M.D., at the Central

Illinois Kidney & Dialysis Association in Springfield, Illinois. R. 539; see R.

498.

                                 Page 6 of 29
       On May 26, 2011, White saw Dr. Smith, M.D. His creatinine level had

stabilized in the 2.5-2.8 range. White had switched to insulin for his

diabetes medications. On examination, White had some edema in his

lower extremities. His lab results from May 20, 2011 showed potassium at

5.1 and creatinine at 2.8. Dr. Smith assessed that White had stable

potassium parameters after the April 30, 2011 dialysis. Dr. Smith assessed

mild edema. Dr. Smith emphasized staying on a no added salt diet. R.

498.

       On June 15, 2011, White saw Dr. Yu for blood tests and follow up on

his kidney disease. White reported that he felt “ok.” R. 535. Blood tests

showed potassium at 4.4, glucose at 207, GFR of 29, creatinine at 2.36,

and BUN at 33. R. 566, 570. On examination, White’s gait and station

were normal; his joints, bones, and muscles were normal; and his reflexes

and sensation were normal. R. 536. Dr. Yu directed that the lab results be

sent to Dr. Smith. R. 537.

       On June 21, 2011, White saw Dr. Smith. White looked well at the

appointment. On examination, White had bilateral edema in the lower

extremities. His potassium was 4.4 and his creatinine was 2.3. Dr. Smith

assessed probable underlying diabetic nephropathy. R. 497, 979.




                                Page 7 of 29
        On the same day, June 21, 2011, White completed a Function

Report—Adult form. R. 223-30.6 White said he could not work because he

became dizzy and weak in his legs and arms. R. 223. White said he spent

a typical day doing housework, watching television, and going to the doctor.

White said he could take care of his personal care. R. 224. He prepared

sandwiches and small meals on a daily basis. He loaded the dishwasher

and laundry machines, and made small household repairs. R. 225. He

went outside every day and shopped once a week for about an hour. R.

226. He went to the homes of others to socialize. R. 227. He said that his

impairments limited his ability to lift, stand, walk, kneel, and climb stairs.

He said he finished what he started, and he could follow written and spoken

instructions. He said that he got along with authority figures. R. 229.

        On July 26, 2011, White saw Dr. Yu for recheck of his diabetes.

White said that his blood sugars were running high. White had an abscess

behind the right ear that would not heal. R. 532. Blood tests showed

potassium at 4.9, glucose at 305, GFR at 36, creatinine at 1.96, and BUN

at 29. R. 563-64. On examination, White’s gait and station were normal;

his bones, joints, and muscles were normal; and his reflexes and sensation




6
 White apparently completed the Function Report—Adult forms in connection with his prior application for
Disability Benefits.
                                           Page 8 of 29
were normal. R. 533. Dr. Yu prescribed Augmentin for the abscess and

noted that White’s insulin dosage would probably need to be increased. R.

534

       On September 12, 2011, White had blood tests. The tests showed

potassium at 4.8, glucose at 149, GFR at 37, creatinine at 1.9, and BUN at

28. R. 738-39.

       On September 19, 2011, White saw Dr. Ashraf Tamizuddin, M.D., at

the Central Illinois Kidney & Dialysis Association. White reported that he

felt well. He reported occasional ankle swelling. His lab results showed

BUN at 28, creatinine at 1.9, potassium at 4.8, and GFR at 37. Dr.

Tamizuddin assessed stage IV chronic kidney disease with progressive

improvement in creatinine after the acute renal failure on April 30, 2011.

Dr. Tamizuddin stated that White was stable from a nephrology

perspective. Dr. Tamizuddin recommended that White lose weight. R.

496.

       On November 2, 2011, White saw Dr. Yu. White reported that an

alarm on his BiPAP machine was going off constantly at night and

interfered with his sleep. White reported that he was having daytime

sleepiness. White reported increasing problems with numbness and

tingling in his feet. He reported increasing problems standing and walking.

                                Page 9 of 29
He also reported joint pain and stiffness. R. 528. On examination, White’s

gait and station were normal; his joints, bones, and muscles were normal;

and his reflexes and sensation were normal. R. 530.

       On November 14, 2011, White prepare a Function Report—Adult

form. R. 247-54. White said the he could not work because of peripheral

neuropathy in his feet, insufficient oxygen, arthritis, and obesity. R. 247.

White said that during a typical day, he prepared meals, napped, got the

mail, paid bills online, watched television, occasionally went to doctors’

appointments, and occasionally went grocery shopping. He drove his wife

to her appointments. R. 248. White said he spent a maximum of 15

minutes preparing meals. He prepared sandwiches and main courses for

dinner. He also performed minor household repairs and loaded both the

dishwasher and the laundry machines. He spent 30 to 45 minutes a day on

these tasks. R. 249. White said he could not do yardwork due to pain and

mobility issues. He went shopping twice a month for an hour at a time. R.

250.

       White reported that he went to football and hockey games. He had to

sit at the games. He visited and went out to dinner with others about six

times a year. He said that his financial situation caused him to stop his

social activities. R. 250-51.

                                Page 10 of 29
     White reported that his impairments limited his ability to lift, squat,

bend, stand, reach, walk, kneel, climb stairs, and complete tasks. He

opined that he could walk for 10-15 minutes before he needed to rest. He

said he could pay attention for an hour. He said that he finished what he

started, and he could follow written and spoken instructions. He got along

with authority figures and he could handle stress and changes in routine.

R. 252-53.

     On November 18, 2011, White saw Jerry S. Reedy, M.D. for a sleep

study. White reported joint pain, joint swelling, muscle weakness, and back

pain. He also said he had numbness and tingling. On examination,

White’s neck was supple, and his extremities showed no clubbing, swelling,

or cyanosis. White had no skeletal deformities and no focal weakness or

gross sensory deficit. The sleep study showed that White’s sleep apnea

had improved. Dr. Reedy said the pressure setting on the BiPAP machine

could be lowered, and White did not appear to need supplemental oxygen

anymore. Dr. Reedy believed the alarm going off at night meant the BiPAP

machine needed to be serviced. White had not had the machine serviced

for a few years. Dr. Reedy’s office contacted Pacific Pulmonary to service

the BiPAP machine as soon as possible. R. 495.




                               Page 11 of 29
        On February 13, 2012, White saw Dr. Yu for a follow up on an

abscess on his neck. On examination, White’s gait and station were

normal; his joints, bones, and muscles were normal; and his reflexes and

sensation were normal. Dr. Yu drained an abscess on White’s face. R.

520-21.

        On February 14, 2012, White had an ultrasound of his kidneys and

bladder. The ultrasound showed the size of the kidneys and bladder were

within normal limits. The radiologist assessed post-surgical changes to the

left kidney and no pelvicaliectasis or nephrolithiasis.7 R. 502. His blood

tests showed potassium at 4.9, glucose at 335, BUN at 37, creatinine at

2.1, and GFR at 33. R. 500-01.

        On February 20, 2012, White saw nurse practitioner Heidi M. Sexton,

N.P., at the Cancer Care Specialists of Central Illinois, in Decatur, Illinois.

R. 504-06. White previously had no evidence of a relapse of his cancer

since the surgery in 2005. R. 504. White reported that he was very tired all

the time and that it was not uncommon for him to sleep in his chair all day.

R. 505. On examination, White was 69 inches tall and weighed 330



7
  Pelvicaliectasis means a dilation of the renal pelvis or the calyces of the kidney.
https://www.sciencedirect.com/topics/medicine-and-dentistry/pyelectasis, visited on October 31, 2019.
The calyces of the kidney are portions of the kidney that collect urine and drain the urine into the renal
pelvis. Dorland’s, at 274. Nephrolithiasis means a diseased condition of renal calculi, or kidney stones.
Dorland’s at 271, 1241,
                                            Page 12 of 29
pounds. He had no clubbing, cyanosis, or edema in his extremities. His

lab results showed BUN at 37, creatinine at 2.1, and glucose at 335. Other

lab results were normal. Sexton determined that White did not present

evidence of a relapse of his cancer. Sexton spent 40 minutes counselling

White on diet and exercise. Sexton said he should return in two years. R.

506.

       On February 21, 2012, White saw Dr. Yu. Dr. Yu said that White’s

sugars were out of control due to poor med and diet compliance. White

reported neuropathy and fatigue. He also reported difficulty walking, muscle

weakness, and feelings of weakness. White said his neuropathy

medication gabapentin was not working. R. 513. On examination, White

had no signs of edema in his extremities, his gait and station were normal;

his muscles, bones, and joints were normal; his reflexes were normal; and

his sensation was intact. R. 516.

       On March 6, 2012, White saw Dr. Yu for a follow up on his abscess

on his right cheek. On examination, White’s gait and station were normal;

his joints, bones, and muscles were normal; and his reflexes and sensation

were normal. R. 511-12.

       On March 7, 2012, White saw nephrologist Dr. Nicolas Forero, M.D.,

for a second opinion on his kidney disease. R. 601-03, 607-09. Dr. Forero

                               Page 13 of 29
recommended controlling sodium and fluid intakes. R. 607. Blood tests

showed creatinine of 2.1 and GFR of 33. Dr. Forero assessed stage III

kidney disease. Dr. Forero recommended low salt diet and other dietary

changes. R. 609.

     On April 17, 2012, White had blood tests. The test showed

potassium at 4.9, glucose at 245, GFR at 35, BUN at 36, and creatinine at

2.1. R. 617.

     On May 2, 2012, White saw Dr. Forero. White reported intermittent

edema on his left lower limb. R. 604. On examination, White had trace

edema on his left lower leg and no clubbing, cyanosis, or evidence of joint

deformities. R. 605. Dr. Forero stated that White’s chronic kidney disease

was borderline between stage III and IV. R. 605.

     On May 7, 2012, White saw Dr. Forero. White reported no joint or

back pain and no muscle problems. White also reported no numbness or

tingling. R. 608. Dr. Forero assessed chronic kidney disease stage III. Dr.

Forero recommended an 1800 low sodium diet. R. 609.

     On August 27, 2012, White had blood tests. The tests showed

potassium at 4.6, glucose at 422, BUN at 43, creatinine at 2.1 and GFR at

35. R. 639.




                               Page 14 of 29
     On September 5, 2012, White saw Dr. Forero for a follow up on his

stage III kidney disease. White reported no major problems except his

sugars were not controlled. Dr. Forero reviewed the August 27, 2012 blood

test results. White reported that he did not have shortness of breath, chest

pain, or edema in his lower limbs. On examination, he had no clubbing,

cyanosis, or edema in the extremities; and no evidence of joint deformity.

White weighed 317 pounds. Dr. Forero worried about the weight loss but

White said the weight loss was due to diet. R. 599-600.

     On January 28, 2013, White had blood tests. The results showed

potassium at 4.8, glucose at 242, BUN at 37, creatinine at 2.1 and GFR at

35. R. 632.

     More than a year after White’s Date Last Insured, on August 26,

2014, White saw Dr. Mohamad Alhosaini, M.D., at the Central Illinois

Kidney & Dialysis Association. R. 997-1001. White had gone to the

emergency room in June 2014 with slurred speech and an inability to

stand. The emergency room staff discharged him with instructions to lose

weight and exercise. White’s mother expressed concern about a possible

stroke. White reported limb weakness and difficulty walking. R. 997. Blood

test results showed potassium at 4.6, glucose at 313, BUN at 52, creatinine

at 3.4, and GFR at 19. On examination, White had edemas on his

                               Page 15 of 29
extremities with stasis dermatitis. Dr. Alhosaini assessed stage IV kidney

disease (severe). R. 1000.

      On November 24, 2015, state agency physician Dr. Victoria Dow,

M.D., reviewed the information White submitted with his application for

Disability Benefits, including the medical records. Dr. Dow noted that

White had the severe impairments of chronic kidney disease and diabetes

mellitus. Dr. Dow opined that the record did not contain sufficient evidence

to evaluate the claim. R. 64, 65.

      On February 29, 2016, state agency physician Dr. Prasad Kareti,

M.D., reviewed the information White submitted with his application for

Disability Benefits, including the medical records. Dr. Kareti noted that Carl

White had the severe impairments of chronic kidney disease and diabetes

mellitus. Dr. Kareti opined that the record did not contain sufficient

evidence to evaluate the claim. R. 72-74.

                     THE ADMINISTRATIVE HEARING

      On October 24, 2017, the Administrative Law Judge (ALJ) conducted

an evidentiary hearing. R. 18-60. White appeared with his counsel.

White’s wife Rhonda White also appeared, and vocational expert Dr.

James Lanier appeared by telephone. R. 20, 43-44. White stated that he

did not remember many things because of the strokes he suffered. The ALJ

                                Page 16 of 29
administered oaths to both White and Rhonda White as witnesses. The

ALJ asked White to try to answer questions himself, but if he could not, he

could ask for help from Rhonda White. R. 22-23. White’s counsel

confirmed that the record before the ALJ was complete. R. 25.

      White testified that he and Rhonda White lived in a one-story ranch

style home. White said he had a driver’s license but did not drive. R. 30.

He weighed 268 pounds on the date of the hearing. R. 38. He finished

high school and had on-the-job training thereafter. He did not have any

formal post-secondary education or training. R. 30.

      White said that he had suffered three strokes. Each affected a

different part of his brain. As a result of the strokes, he had difficulty

remembering things. White also shuffled his feet and had some difficulty

walking. He said the strokes affected both sides of his body equally. R.

30-31. The first stroke occurred in June 2014. White started dialysis on

November 23, 2015.

      The ALJ stated that he wanted to focus his questions on the period

before White’s Date Last Insured, June 30, 2013. R. 33. White said that

before the first stroke, he could read, write, and perform simple math

problems. White said that he stopped working in 2008. He could not

remember much else about his abilities before June 30, 2013. R. 35.

                                 Page 17 of 29
     The ALJ asked Rhonda White about White’s condition before White’s

Date Last Insured. Rhonda White testified that White was shaky, tired all

the time, and had trouble walking. She said he could only walk a few feet

and then had to sit down. She said their two sons did work for him. R. 35.

Rhonda White said that White had trouble controlling his blood sugar

levels. She said his kidney disease also caused problems. R. 36. Rhonda

White said that after the dialysis on April 30, 2011, White’s kidneys were so

bad that he had to stop diabetic medication and became insulin dependent.

R. 36, 37.

     Rhonda White said that after the 2011 dialysis, White stopped going

to football games. She said they had gone to their sons’ football games for

eight years. She and White stopped going to church because White could

not stay awake during services. R. 40-41.

     Rhonda White said that White stopped driving because he fell asleep

at the wheel. She said that White’s sons mowed the yard. R. 36. Rhonda

said White could not get a good night’s sleep because he had sleep apnea

and the alarms on his apnea machine kept going off all the time. R. 41.

She also said the doctors’ told them that White’s diabetes and his kidney

disease could also cause fatigue. R. 42. Rhonda White said that White

told his doctors about his tiredness every time he went to an appointment.

                               Page 18 of 29
She said that White usually fell asleep in the exam rooms waiting for the

doctors to come in. R. 42-43.

     Rhonda White said White had trouble feeling his feet. She said he

had pain in his feet. She said that the pain and numbness were a long-

term problem. R. 38. Rhonda White said that before June 30, 2013, White

could stand for 45 minutes to an hour. She said once he sat down, he

would fall asleep. She said he could lift 20 to 25 pounds. She said he

helped with the cooking and loading the dishwasher. She said he did not

do other housework or yardwork. R. 39-40.

     Rhonda White said White had occasional swelling of the ankles. The

doctors told him the swelling could have been caused by his heart or his

kidneys. R. 40.

     Dr. Lanier then testified. Dr. Lanier said that White performed his

former work as a construction contractor at the heavy exertional level. R.

53. The ALJ asked Dr. Lanier if a person 51 to 55 years of age with a high

school education and the ability to perform medium exertional work could

perform other jobs in the national economy. R. 54-55. Dr. Lanier opined

that such a person could perform the jobs of hand packager, with 102,900

such jobs in the national economy; parts picker, with 39,500 such jobs in

the national economy. R. 55.

                                Page 19 of 29
      Dr. Lanier opined that a person could not work if he needed extra

breaks in addition to the normal morning, lunch, and afternoon breaks. Dr.

Lanier also opined that a person could not work if he was off task 20

percent of the workday. R. 56. Dr. Lanier opined that a person in a

workshop would need to be on task 90 to 95 percent of the time and could

not be absent more than 1 and ½ days per month. R. 57. The hearing

then concluded.

                       THE DECISION OF THE ALJ

      The ALJ issued his decision on March 26, 2018. The ALJ followed

the five-step analysis set forth in Social Security Administration Regulations

(Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires that the

claimant not be currently engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to have a

severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true, Step 3

requires a determination of whether the claimant is so severely impaired

that he is disabled regardless of his age, education and work experience.

20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this requirement at Step 3,

the claimant's condition must meet or be equal to the criteria of one of the

impairments specified in 20 C.F.R. Part 404 Subpart P, Appendix 1




                               Page 20 of 29
(Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to his prior work

considering his age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to his prior work, then Step 5 requires a

determination of whether the claimant is disabled considering his RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

         The ALJ found that White met his burden at Steps 1 and 2. He had

not engaged in substantial gainful activity since his alleged Onset Date of

April 30, 2011, and he suffered from the severe impairments of diabetes

mellitus, severe obstructive sleep apnea, and obesity prior to his Date Last

                                Page 21 of 29
Insured of June 30, 2013. R. 83. The ALJ found that White’s kidney

disease and peripheral neuropathy were non-severe prior to the Date Last

Insured. R. 84. At Step 3, the ALJ found that White’s impairments prior to

his Date Last Insured did not meet or medically equal a Listing. R. 84.

      At Step 4, the ALJ found that White had the RFC to perform the full

range of medium work prior to his Date Last Insured. R. 85. The ALJ

relied on medical examinations which found normal gait and intact

sensation. The ALJ relied on the sleep studies that showed the BiPAP

machine was effective to treat his sleep apnea. The ALJ also relied on

White’s 2011 Function Report—Adult forms in which White reported that he

went grocery shopping, did light housework, drove, and prepared meals.

The ALJ noted that Drs. Dow and Kareti found that the record lacked

sufficient information to establish any functional limitations. The ALJ gave

these findings partial weight in light of the other evidence in the record. R.

86.

      The ALJ did not give weight to Rhonda White’s testimony because it

was not consistent with the medical evidence that showed normal gait and

intact sensation and the evidence of White’s daily activities. R. 86.

      At Step 4, the ALJ found that from the Onset Date to the Date Last

Insured, White could not perform his prior relevant work of construction

                                Page 22 of 29
contractor. The ALJ found at Step 5 that from the Onset Date to the Last

Date Insured, White could perform a significant number of jobs in the

national economy. The ALJ relied on the Medical-Vocational Guidelines

(Guidelines). 20 C.F.R. Part 404, Subpart P, Appendix 2. The applicable

Guidelines Rules stated that a person with White’s age, education, work

experience, and RFC was not disabled. Guidelines, Rules 203.22 and

203.15. R. 87-88. The ALJ concluded that White was not disabled from

the Onset Date to the Date Last Insured. R. 88.

     White appealed to the Commissioner’s Appeals Council. On April 9,

2018, White’s counsel submitted information taken from the National

Kidney Foundation and Mayo Clinic websites regarding kidney disease and

the significance of test results for BUN, creatinine levels, and GFR. R. 1-

13. On October 15, 2018, the Appeals Council denied White’s request for

review. The decision of the ALJ then became the final decision of the

Defendant Commissioner. R. 95. White then filed this action for judicial

review.

                                 ANALYSIS

     This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

                               Page 23 of 29
to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2016 WL 1119029, at *1 (2016) (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ must articulate at least

minimally her analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

      The decision of the ALJ is supported by substantial evidence. The

ALJ’s findings of White’s RFC before the Date Last Insured is supported by

the medical examinations that found normal gait; normal muscles, joints,

and bones; and normal reflexes and intact sensation. The decision is also

                                Page 24 of 29
supported by the two sleep studies that found that White’s sleep apnea

could be treated by use of a properly working BiPAP machine. The

decision was also supported by Drs. Dow and Kareti’s opinions that the

record did not contain sufficient evidence to establish any functional

limitations. White’s Function Report—Adult also supported the ALJ’s

findings that he was more active than represented by Rhonda White’s

testimony. For example, Rhonda White testified that White did not drive,

but White reported that he drove Rhonda White to her medical

appointments. R. 248. The RFC determination and the Guidelines

supported the ALJ’s conclusion that White was not disabled on or before

his Date Last Insured.

      Rhonda White argues that the ALJ erred in finding at Step 2 that

White’s kidney disease and peripheral neuropathy were non-severe. Any

such error was harmless. Step 2 only sets a threshold requirement that a

person must meet to proceed with the rest of the Analysis. The ALJ

considers all impairments, whether severe or non-severe, in the remainder

of the Analysis. Any error in finding an impairment to be non-severe was

harmless as long as the ALJ found that White had at least one severe




                               Page 25 of 29
impairment. See Ray v. Berryhill, 915 F.3d 486, 592 (7th Cir. 2019).8 In

this case, the ALJ found that White had severe impairments and completed

the Analysis of White’s claim. Any error in finding White’s kidney disease

or neuropathy to be non-severe was harmless.

        Rhonda White also argues that the ALJ improperly cherry picked the

evidence. The Court sees no cherry picking. The ALJ discussed the

material evidence that related to White’s functional limitations before the

Date Last Insured. Rhonda White disagrees with the weight the ALJ gave

certain evidence, but this Court will not reweigh the evidence. See Jens,

347 F.3d at 212; Delgado, 782 F.2d at 82. There was no improper cherry

picking of the evidence.

        Rhonda White spends significant portions of her brief establishing

that White’s lab test results showed that his kidney disease and diabetes

were severe. The issue at Steps 3 through 5 in the Analysis, including the

RFC determination, is whether the functional limitations of White’s illnesses

limited his ability to work. Rhonda White had the burden to present

evidence to show White’s RFC. White’s attorney agreed at the hearing that

the record was complete. The ALJ could reasonably rely on counsel to


8
  White’s April 9, 2018, submission to the Appeals Council relates primarily to his claim that his kidney
disease was a severe impairment under Step 2. The April 9, 2018 submission, however, was not part of
the record before the ALJ, and so, is not relevant in cases such as this one in which the Appeals Council
denied his request for review. Wolf v. Shalala, 997 F.2d 321, 323 n.3 (7th Cir. 1993).
                                           Page 26 of 29
make the strongest case possible for White. See Schloesser v. Berryhill,

870 F.3d 712, 721 (7th Cir. 2017); Ray v. Bowen, 843 F.2d 1988, 1006 (7th

Cir. 1988). The blood tests showed that White had uncontrolled diabetes

and stage III (and later stage IV) kidney disease. The blood tests did not

show whether White had functional limitations from those diseases. See

Schmidt v. Barnhart, 395 F.3d 737, 746 (7th Cir. 2005) (proof of a diagnosis

that might cause functional limitations is not proof that the claimant suffered

functional limitations from the diagnosed condition).

      Rhonda White also challenges the ALJ’s RFC determination. The

record presented failed to prove that his kidney disease and diabetes

subjected him to significant functional limitations before the Date Last

Insured. The 2008 and 2011 sleep studies showed that he had significant

sleep apnea, which would affect his functional abilities to work. The sleep

studies also showed, however, that a properly functioning BiPAP machine

would have been effective in treating his apnea. This evidence supported

the ALJ’s RFC determination that White could perform medium work before

his Date Last Insured.

      White discusses the evidence of his condition after he suffered a

stroke in 2014. This evidence shows a tragic situation which has now led

to White’s death. The evidence of this tragedy after White’s first stroke in

                                Page 27 of 29
2014 does not relate to White’s functional ability to work more than a year

earlier, on or before June 30, 2013, his Date Last Insured. The ALJ did not

err by focusing on the relevant evidence of White’s condition before the

Date Last Insured. The relevant evidence provided substantial evidence to

support the ALJ’s determination of White’s RFC as of his Date Last

Insured. See e.g., Shideler v. Astrue, 688 F.3d 306, 311 (7th Cir. 2012)

(“We also note that whatever condition the claimant may be in at his

hearing, the claimant must establish that he was disabled before the

expiration of his insured status . . . to be eligible for disability insurance

benefits.”).

      The Guidelines and the RFC determination provide substantial

evidence to support the ALJ’s conclusion that White was not disabled prior

his Date Last Insured. If a person can perform all or substantially all the

demands of an exertional level of work, then the applicable rule in the

Guidelines Rule determines whether the person is disabled or not disabled.

R 83-11. Here, the ALJ found that White had the RFC to perform all the

demands of medium exertional work. The applicable Rule on the

Guidelines stated that he was not disabled. That determination is

conclusive in this case. SSR 83-11. The ALJ did not err in following the

applicable Guidelines Rules.

                                 Page 28 of 29
     THEREFORE, IT IS ORDERED the Defendant’s Motion for Summary

Affirmance (d/e 18) is ALLOWED; Plaintiff’s Motion for Summary Judgment

(d/e 15) is DENIED; and the decision of the Commissioner is AFFIRMED.

THIS CASE IS CLOSED.

ENTER: December 26, 2019




                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                             Page 29 of 29
